DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed April 27, 2022. As directed by the amendment: Claims 9, 14, and 19 have been cancelled. Claims 1-8, 10-13, 15-18, and 20 are presently pending in this application.

Allowable Subject Matter
Claims 1-8, 10-13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Flynn US 6,435,780 and Sato et al. JP 2003-291024A) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “the outer surface having an odd number of flutes formed therein, each flute comprising: a rake surface having at least a planar portion and intersecting with the outer surface to form a cutting edge, the planar portion is parallel to and offset from a reference plane through a longitudinal axis of the cutting head; a relief surface opposite the rake surface; and a leading angled surface extending from the relief surface to a distal end portion of the cutting head” or “each flute comprising: a planar rake surface intersecting with the spherical outer surface to form a cutting edge; a planar relief surface opposite the rake surface, the planar rake surface and the planar relief surface forming an obtuse angle; and a leading angled surface extending from the planar relief surface to a distal end portion of the outer surface, wherein the leading angled surface of at least one of the flutes includes a distal-most end extending past the longitudinal axis”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9,232,952 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775